DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protrusion formed on at least a portion of said cap thread” (as required by claim 15), the “first start thread path” having the “first thread section profile” and the “second start thread path” having the “second thread section profile” that is “different” from the “first thread section profile” (as required by claim 18), and the “inner housing retaining feature” that is on both “an outer surface of said first top wall” and “an outer surface of said first sidewall” and the “outer housing retaining feature” that is on both “an inner surface of said second top wall” and “an inner surface of said second sidewall” (as required by claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claim interpretation set forth in the last Office Action is maintained since the claims have not been amended. Please see the 3/14/2022 Office Action for this interpretation.

Claim Objections
Claims 1, 10, 12-15, 17 and 18 are objected to because of the following informalities:  Claim 1 introduces “at least one cap thread” (on line 9), but line 10 of claim 1 and claims 10 and 12-18 refer to this feature as “said cap thread” instead of “said at least one cap thread”. Accordingly, it is suggested to amend line 10 of claim 1 and each of claims 10, 12-15, 17 and 18 to recite “said at least one cap thread”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: The phrase “said sidewall” on line 9 lacks proper antecedent basis since claim 1 introduces both a “first sidewall” and a “second side wall”, but it is clear that this recitation is intended to refer to the “first sidewall”; it is suggested to amend line 9 to recite “said first sidewall”. The phrase “the same rotational direction” on line 20 lacks proper antecedent since no such direction has been recited earlier in the claim; it is suggested to amend line 20 to recite “[[the]] a same rotational direction”. Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities: The phrases “said first protrusion” and “said second protrusion” in claims 3 and 4 should be amended to match the language used to introduce these features in claim 1. Accordingly, it is suggested to amend claims 3 and 4 to recite “said at least one first protrusion” and “said at least one second protrusion”. Appropriate correction is required.
Claims 11 and 12 are objected to because of the following informalities: The phrase “that first portion” in each of claims 11 and 12 does not match the language used throughout the claims. Accordingly, it is suggested to amend claims 11 and 12 to recite “[[that]] said first portion”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: The phrase “said sidewall” lacks proper antecedent basis since claim 1 introduces a “first sidewall” and a “second side wall”, but it is clear that this recitation is intended to refer to the “first sidewall”. It is suggested to amend claim 15 to recite “said first sidewall”. Appropriate correction is required. 
Claim 17 is objected to because of the following informalities: The phrase “at least one non-engaging portions” appears to be grammatically incorrect. It is suggested to amend claim 17 to recite “at least one non-engaging portion[[s]]”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to recite “said first top wall enclosing said inner cavity” in the reply filed 5/11/2021. However, this limitation is not supported by the original disclosure and, thus, constitutes new matter. Because the term “enclosing” is not recited in the specification, it is given its definition under broadest reasonable interpretation which is “closing in” or “surrounding”1; however, as seen in the drawings, the  first top wall 32 does not “close in” or “surround” the cavity, but rather, at most forms the upper boundary of the cavity. Accordingly, claim 1 (and dependent claims 2-20) fails to comply with the written description requirement. 
Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “said [at least one] cap thread does not correspond to said mating feature of said needleless connector” (as recited in claim 13) and being enabling for “said [at least one] cap thread being sufficient to interlock with a mating feature of said hub of said needleless connector” (as recited in claim 1, upon which claim 13 depends), does not reasonably provide enablement for a single cap thread that both “does not correspond[s] to said mating feature of said needleless connector” and is “sufficient to interlock with [the] mating feature of said hub of said needleless connector”. Because these two requirements appear to be opposite (with claim 1 requiring the at least one cap thread to be able to interlock with the mating feature but claim 13 requiring the same at least one cap thread to not correspond with the mating feature), the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Rather, the invention as claimed in claim 13 (and thus dependent claims 14-18 as well) appears in operable. Because of this, claims 13-18 cannot be further examined on the merits. 
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an “inner housing retaining feature” “on an outer surface of said first top wall” in combination with an “outer housing retaining feature” “on an inner surface of said second top wall” (as recited in claim 20) and also being enabling for “an inner housing retaining feature” “on an outer surface of side first sidewall” in combination with an “outer housing retaining feature” “on an inner surface of said second sidewall” (as recited in claim 6, upon which claim 20 depends), does not reasonably provide enablement for an “inner housing retaining feature” that is on both “an outer surface of said first top wall” and “an outer surface of said first sidewall” in combination with an “outer housing retaining feature” that is on both “an inner surface of said second top wall” and “an inner surface of said second sidewall”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Rather, the specification only enables a person skilled in the art to make or use a connector cap where the “inner housing retaining feature” is “on an outer surface of said first top wall” and the “outer housing retaining feature” is “on an inner surface of said second top wall” (according to the embodiment shown in Fig 3C) or a connector cap where the “inner housing retaining feature” is “on an outer surface of said first sidewall” and the “outer housing retaining feature” is “on an inner surface of said second sidewall” (according to the embodiment shown in Fig 3B). Because of this, claim 20 cannot be further treated on the merits. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1: Claim 1 was amended to recite “said first top wall enclosing said inner cavity”, but as set forth in the 112(a) rejection above, the original disclosure does not appear to support this limitation. Therefore, it is unclear how this limitation is intended to be interpreted. For the sake of examination, this limitation is interpreted in light of the specification and interpreted as reciting “said first top wall forming a top border of said inner cavity”. Claims 2-20 are rejected due to their dependency on claim 1.
Regarding claim 13: Claim 13 recites that “said [at least one] cap thread does not correspond to said mating feature of said needleless connector”, but as set forth in the 112(a) rejection above, this limitation is contradictory to the requirement of claim 1 that “said [at least one] cap thread being sufficient to interlock with a mating feature of said hub of said needleless connector”. Accordingly, the scope of claim 13 (and its dependent claims) cannot be determined, rendering the claim indefinite. Claims 14-18 are rejected due to their dependence on claim 13. 
Regarding claim 20: Claim 20 recites that the “inner housing retaining feature” comprises a feature “on an outer surface of said first top wall” and that the “outer housing retaining feature” comprises feature “on an inner surface of said second top wall”. Claim 20 depends from claim 6 which requires the “inner housing retaining feature” to be a feature “on an outer surface of said first sidewall” and the “outer housing retaining feature” to be a feature “on an inner surface of said second sidewall”. However, it is unclear how a single “inner housing retaining feature” can be both “on an outer surface of said first top wall” and “on an outer surface of said first sidewall” or how a single “outer housing retaining feature” can be both “on an inner surface of said second top wall” and “on an inner surface of said second sidewall”. Although claims 6 and 20 are original claims, neither the Specification nor the Drawings support a single “inner housing retaining feature” that is on both the first top wall and the first sidewall or a single “outer housing retaining feature” that is on both the second top wall and the second sidewall. Accordingly, it is unclear how claim 20 is intended to be interpreted in light of the Specification, rendering the claim indefinite.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al. (US Pat 3,843,006).
Regarding claim 1, Naito discloses a connector cap A+B’+C’ (Fig 7-11; it is noted that all reference characters cited below refer to Fig 7-11 unless otherwise noted) comprising: an inner housing A comprising a first top wall 1, an essentially cylindrical first sidewall 2, said first top wall and said first sidewall forming an inner cavity (the empty space within which threads 3 project, as seen in Fig 7) within said inner housing (as seen in Fig 7), said first top wall enclosing said inner cavity (as seen in Fig 7); an open bottom 22 formed by said first sidewall (as seen in Fig 7) with an opening (the opening formed at bottom 22, as seen in Fig 7) to said inner cavity within said inner housing for receiving a hub of a needleless connector (it is noted that the phrase “for receiving a hub of a needleless connector” is a functional recitation and, therefore, a needleless connector and its hub are not a part of the claimed invention; accordingly, this limitation only requires the open bottom of the inner housing to be structurally capable of “receiving a hub of a needleless connector” – since Naito explicitly discloses that the open bottom of the inner housing A receives bottle neck D (as seen in Fig 5), the open bottom of the inner housing A is structurally capable of receiving a hub of a needleless connector having the same configuration as bottle neck D – therefore, this limitation is met), and at least one cap thread 3 on an inner sidewall surface (the surface of sidewall 2 facing radially inward in Fig 7) of said sidewall, said cap thread being sufficient to interlock with a mating feature of said hub of said needleless connector (it is noted that the phrase “being sufficient to interlock with a mating feature of said hub of said needleless connector” is a functional recitation and, therefore, a needleless connector and its hub are not a part of the claimed invention; accordingly, this limitation only requires the thread to be structurally sufficient to “interlock with a mating feature of said hub of said needleless connector” – since Naito explicitly discloses that the threads 3 threadedly engage (i.e. “interlock”) with external threads of the bottle neck (Col 2, Lines 54-56), the threads 3 are structurally sufficient to interlock with mating feature having the same configuration as that of bottle neck D – therefore, this limitation is met); an outer housing B comprising a second top wall 7 configured above said first top wall (as seen in Fig 7), and an essentially cylindrical second side wall 8 configured to essentially surround said first sidewall (as seen in Fig 7); and a safety interface 11+12’+C+6 comprising a first portion 6+C configured on an outer surface (the surface of first top wall 1 facing upward in Fig 7) of said first top wall (as seen in Fig 7, the ratchet C is in direct contact with the outer surface and protrusions 6 extend directly from the outer surface; therefore this portion 6+C is “on” the outer surface), and a second portion 11+12’  configured on an inner surface (the surface of second top wall 7 facing downward in Fig 7) of said second top wall (as seen in Fig 7), wherein said safety interface transfers a rotational movement of said outer housing to a rotational movement of said inner housing in the same rotational direction when said first top wall and said second top wall  are urged toward each other and said first portion and said second portion engage (Col 4, Lines 43-57).
Regarding claim 2, Naito discloses wherein: said first portion of said safety interface comprising at least one first protrusion protrusions 20’ (labeled as simply “20” in Fig 11), and said second portion of said safety interface comprises at least one second protrusion 12’.
Regarding claim 3, Naito discloses that at least one of said first protrusion and said second protrusion comprises a slope surface and a vertical surface (as seen in Fig 11 and labeled in annotated Fig A below, the first protrusion includes a slope surface and a vertical surface).

    PNG
    media_image1.png
    305
    557
    media_image1.png
    Greyscale

Regarding claim 5, under a first interpretation (which applies to claim 6 below), Naito discloses that the inner housing comprises an inner housing retaining feature (the flange found at end 22 of inner housing A, seen in Fig 7 but not labeled; labeled in Fig B below), and said outer housing comprises an outer housing retaining feature (the recess formed between rim 9 and toothed portions 13, as seen in Fig 7 and labeled in Fig B below), said inner housing retaining feature and said outer housing retaining feature are configured to engage to secure said outer housing on said inner housing (as seen in Fig 7; Col 3, Lines 1-3) and allow rotational movement of said outer housing with respect to said inner housing when said first portion of said safety interface and said second portion of said safety interface are not engaged (as seen in Fig 7). 

    PNG
    media_image2.png
    339
    679
    media_image2.png
    Greyscale

Regarding claim 5, under a second interpretation (which applies to claim 7 below), Naito discloses that the inner housing comprises an inner housing retaining feature C (the inner housing A is considered to “comprise” feature C because the two are directly connected via protrusion 6), and said outer housing comprises an outer housing retaining feature 11, said inner housing retaining feature and said outer housing retaining feature are configured to engage to secure said outer housing on said inner housing (as seen in Fig 7) and allow rotational movement of said outer housing with respect to said inner housing when said first portion of said safety interface and said second portion of said safety interface are not engaged (as seen in Fig 7; Col 3, Lines 54-67). 
Regarding claim 6, Naito discloses wherein: said inner housing retaining feature comprises a protrusion (as seen in Fig 7 and Fig B above) on an outer surface (the radially-outward facing surface of sidewall 2) of said first sidewall of said inner housing, and said outer housing retaining feature comprises a recess (labeled in Fig B above) in an inner surface (the radially-inward facing surface of wall 8) of said second sidewall of said outer housing, said protrusion and said recess are configured to engage to secure said outer housing on said inner housing (Col 3, Lines 1-3).
 Regarding claim 7, Naito discloses said inner housing retaining feature comprises a first latching protrusion C on an outer surface (the surface of first top wall 1 facing upward in Fig 7) of said first top wall of said inner housing (as seen in Fig 7), and said outer housing retaining feature comprises a second latching protrusion 11 on an inner surface (the surface of the second top wall facing downward in Fig 7) of said second top wall of said outer housing, said first latching protrusion and said second latching protrusion are configured to latch to secure said outer housing on said inner housing (as seen in Fig 7; Col 3, Lines 54-67).
Regarding claim 10, Naito discloses that application of a rotational force to said outer housing causes: said rotational movement of said outer housing, and said second portion of said safety interface to engage said first portion of said safety interface to transfer said rotational movement of said outer housing to said rotational movement of said inner housing to threadably rotate said inner housing (Col 4, Lines 45-57) to interlock said cap thread with said mating feature of said hub of said needleless connector (it is noted that the phrase “to interlock said cap thread with said mating feature of said hub of said needleless connector” is a functional recitation and, therefore, a needleless connector (and its hub and mating feature) are not a part of the claimed invention; accordingly, this limitation only requires the inner housing to be structurally sufficient to “interlock said cap thread with said mating feature of said hub of said needleless connector” when the inner housing is rotated with the outer housing – since Naito explicitly discloses that the inner housing threadedly engages (i.e. “interlocks”) with external threads of the bottle neck when the inner housing is rotated with the outer housing (Col 4, Lines 43-57), the inner housing is structurally configured to do the same with a needleless connector having the same configuration as that of bottle neck D – therefore, this limitation is met; the Examiner notes that rotation in both the “threading” and the “unthreading” directions requires interlocking (i.e. engagement) of thread 3 with the threads of bottle neck D).
Regarding claim 11, Naito discloses that application of an axial force to said outer housing in a direction of said inner housing  facilitates said second portion of said safety interface to engage that first portion of said safety interface (Col 4, Lines 43-57).
Regarding claim 12, Naito discloses that continuous application of an axial force to said outer housing in a direction of said inner housing causes said second portion of said safety interface to engage that first portion of said safety interface in an interference fit (Col 4, Lines 43-57), and application of a rotational force to said outer housing causes said rotational movement of said outer housing and said second portion of said safety interface to continue to engage said first portion of said safety interface to transfer said rotational movement of said outer housing to said rotational movement of said inner housing to threadably rotate said inner housing (Col 4, Lines 45-57) to remove said cap thread from said mating feature of said hub of said needleless connector (it is noted that the phrase “to remove said cap thread from said mating feature of said hub of said needleless connector” is a functional recitation and, therefore, a needleless connector (and its hub and mating feature) are not a part of the claimed invention; accordingly, this limitation only requires the inner housing to be structurally sufficient to “remove said cap thread from said mating feature of said hub of said needleless connector” when the inner housing is rotated with the outer housing – since Naito explicitly discloses that the inner housing threadedly engages with external threads of the bottle neck when the inner housing is rotated with the outer housing in the “unthreading” direction until it is completely removed (Col 4, Lines 43-57), the inner housing is structurally configured to do the same with a needleless connector having the same configuration as that of bottle neck D – therefore, this limitation is met).
Regarding claim 19, Naito discloses that the inner housing comprises an inner housing retaining feature (the flange found at end 22 of inner housing A, seen in Fig 7 but not labeled; labeled in Fig B above), and said outer housing comprises an outer housing retaining feature (the recess formed between rim 9 and toothed portions 13, as seen in Fig 7 and labeled in Fig B above), said inner housing retaining feature and said outer housing retaining feature are configured to engage to secure said outer housing on said inner housing (as seen in Fig 7; Col 3, Lines 1-3) and allow rotational movement of said outer housing with respect to said inner housing when said first portion of said safety interface and said second portion of said safety interface are not engaged (as seen in Fig 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Pat 3,843,006) in view of Bertani et al. (PG PUB 2005/0077262).
Regarding claim 4, Naito discloses that said first protrusion comprises a first vertical surface essentially perpendicular to said outer surface of said first top wall and a first slope surface at an acute angle to said outer surface of said first top wall (as seen in Fig 11 and annotated Fig A above); Naito also discloses that the second protrusion is a “ratchet projection” which, by definition of the term “ratchet”, is an “inclined tooth/teeth”2 – therefore, the second protrusion must include at least a second slope surface. However, Naito does not explicitly disclose that the “ratchet projection” of the second protrusion comprises a second vertical surface essentially perpendicular to said inner surface of said second top wall and a second slope surface at an acute angle to said inner surface of said second top wall. Bertani, however, teaches a substantially similar connector cap 1+2 (seen assembled in Fig 6 but separated in Fig 1-3) having an inner component 2 (Fig 3; comparable to the inner housing A of Naito) with a first top wall 10 (Fig 3; comparable to top wall 1 of Naito) and a first protrusion 12 (Fig 3) comprising a first vertical surface (seen extending vertically in Fig 3 but not labeled; labeled in Fig C below) essentially perpendicular to said outer surface of said first top wall (as seen in Fig 3) and a first slope surface (seen slanting relative to the top wall 10 in Fig 3 but not labeled; labeled in Fig C below) at an acute angle to said outer surface of said first top wall (as seen in Fig 3; Para 19 – “beveled sides with a slope”); and an outer housing 1 (Fig 1,2; comparable to outer housing B of Naito) with a second top wall (not labeled in Fig 2 but having protrusions 7 formed directly thereupon) and a second protrusion 7 (Fig 2) comprising a second vertical surface (seen extending vertically in Fig 2 but not labeled; labeled in Fig D below) essentially perpendicular to the inner surface of said second top wall (as seen in Fig 2) and a second slope surface (seen slating relative to the second top wall in Fig 2 but not labeled; labeled in Fig D below) at an acute angle to said inner surface of said second top wall (as seen in Fig 2; Para 17 – “beveled sides having a slope”). Bertani discloses that having these shapes ensures that the protrusions reliably grip each other when rotated in one direction to unlock the cap but prevent them from gripping each other when rotated in the opposite direction (Para 23,24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Naito to include the second protrusion with a second vertical surface and a second slope surface, as taught by Bertani, for the purpose of ensuring that the protrusions reliably grip each other for unlocking of the cap in only one rotational direction (Para 23,24).

    PNG
    media_image3.png
    391
    730
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    489
    668
    media_image4.png
    Greyscale

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US Pat 3,843,006) in view of Bisio (PG PUB 2009/0223963).
Regarding claim 8, Naito discloses all the claimed features except that the second top wall of the outer housing comprises at least one opening extending through the second top wall allowing air to pass through said outer housing. Bisio, however, teaches a connector cap 1 (Fig 2) comprising an outer housing 2 (Fig 2) with a top wall (not labeled, but forming edge 6 in Fig 2) having at least one opening 21 (Fig 2) therethrough allowing air to pass through the outer housing (Para 34) in case the cap is accidentally swallowed (Para 34). Therefore, it would have been obvious to one of ordinary skill int eh art at the time the invention was made to modify Naito to include at least one opening extending through the second top wall of the outer housing, as taught by Bisio, for the purpose of allowing air to pass through in case the cap is accidentally swallowed (Para 34).
Regarding claim 9, Naito as modified by Bisio in the rejection of claim 8 above to include at least one opening extending through the second top wall of the outer housing (see the rejection of claim 8 above) disclose that said inner housing and said outer housing are configured to allow air passing through the at least one opening to pass between an inner surface of the said outer housing and an outer surface of said inner housing (as seen in Fig 7, empty space exists between the inner surface of the outer housing and the outer surface of the inner housing; therefore, although not explicitly disclosed, this arrangement allows for air passing through the at least one opening (which would be within the second upper wall 7) to pass between the inner surface of the outer housing and the outer surface of the inner housing; it is noted that the claim does not require the air to pass from the at least one opening to an opposite open end of the outer housing). 

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered.
Regarding Applicant’s argument that “Naito does not disclose, teach or suggest that body 2 of its screw cap is configured to receive a hub of a needleless connector, let alone that the threads 3 of its screw cap are somehow sufficient to interlock, or are capable of engaging, with a mating feature of a hub of a needleless connector” because Naito explicitly discloses use of the connector cap  on a bottle, the Examiner respectfully disagrees. Since “a hub of a needleless connector” is only functionally recited, it is not a part of the claimed invention; therefore, the claim limitations only require the open bottom of the inner housing to be structurally capable of “receiving a hub of a needleless connector” and the cap thread of the inner housing to be structurally capable of “interlock[ing] with a mating feature of said hub of said needleless connector”. Since Naito explicitly discloses that the open bottom of the inner housing A receives bottle neck D (as seen in Fig 5) and explicitly discloses that the cap thread 3 interlocks with the mating feature (“external threads”) of the bottle neck D (as seen in Fig 5 and described in Col 2, Lines 54-56 – “a screw cap A, the internal threads of which threadedly engage over the external threads of the bottle neck D”), the open bottom of the inner housing A is structurally capable of receiving a hub of a needleless connector having the same configuration as bottle neck D and the cap thread 3 of the inner housing A is structurally capable of interlocking (via threaded connection) with a mating feature having the same configuration as the threaded mating feature of bottle neck D. In order to meet the claimed limitations, Naito (or any prior art reference) is not required to explicitly disclose a needleless connector having a hub with mating features. 
Regarding Applicant’s argument that the Examiner improperly relies on an inherently theory and fails to explain how Naito’s threads necessarily results in interlocking with a mating feature of a hub, the Examiner respectfully disagrees. As set forth above, a “needleless connector” is not a part of the claimed invention and Naito’s inner housing A meets the functional limitations regarding the needleless connector since (a) Naito explicitly discloses their inner housing A interlocking with threads of bottle neck D and (b) one of ordinary skill in the art recognizes that a needleless connector could have the same structural configuration as the bottle neck D.
Regarding Applicant’s arguments directed to the previous rejections of claims 13-18 based on Ziman and Howlett and/or Narin, these arguments are persuasive as these rejections were not proper since Ziman was not used in the rejection of claim 1. Accordingly, the previous rejections have been withdrawn. The Examiner notes that no new prior art rejections have been made on these claims due to the issue set forth in the 35 U.S.C. 112(a) rejection set forth above that render claims 13-18 unexaminable. 

Conclusion
The Examiner notes that this Office Action is made Non-Final due to the introduction of various objections and rejections that were not presented earlier in prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH and whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm. Please note that this is a different Examiner from that which was listed on previous correspondence.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                    


    
        
            
    

    
        1 “Enclose”. Merriam-Webster Online Dictionary. <http://www.merriam-webster.com/dictionary/enclosing>
        2 “ratchet”. Merriam-Webster Online Dictionary. <http://www.merriam-webster.com/dictionary/ratchet>